DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 9-12 have been fully considered and are persuasive.  The objection of claims 9-12 has been withdrawn. 
Applicant’s arguments, see section titled “Section 112(a) Rejections”, with respect to claims 3-4, 7, 11-12, 18-19 and 22 have been fully considered and are not persuasive.  
In response to Applicant’s remarks on pg. 12 for claims 3 and 18, the rejection was not because the specification doesn’t support a transmission resource comprising a logical channel or logical channel group but because the specification does not support “the logical channel group identifier identifying the transmission resource” where the transmission resource is the logical channel and does not support “the logical channel identifier identifying the transmission resource” where the transmission resource is the logical channel group and does not support “a separate BSR identifier indicating that the MAC PDU comprises the separate BSR, the separate BSR identifier identifying the transmission resource” where the transmission resource is the logical channel group.
In response to Applicant’s remarks on pgs. 12-13 for claims 4, 12 and 19, although ¶ 41 and 89 of the published specification provides support for claims 4 and 19 individually, in view of their dependency of their respective independent claim which were amended previously to include buffer size value and interfere multiple of the buffer size value, claims 4 and 19 are not supported. It appears that the integer multiple is different from the first integer multiple and the second integer multiple and the value is different from the buffer size value. For claim 12, claim 12 is slightly different than claim 4 or claim 9 so Applicant’s remarks are partially applicable to claim 12.
In response to Applicant’s remarks on pg. 13 for claims 7 and 22, to clarify the Examiner’s position, the reason for the rejection was because Applicant previously amended these claims to have “corresponding” in “not sent corresponding separate BSR reporting indication information” while the specification recites “no separate-BSR reporting indication information”. In the Examiner’s view, “has not sent corresponding separate BSR reporting indication information” is different than “sends no separate-BSR reporting indication information”.
In response to Applicant’s remarks on pg. 13 for claim 11, to clarify the Examiner’s position, since claim 8 recites in one embodiment “the transmission resource” comprises a logical channel and thus there is the logical channel for which the separate BSR is reported, the specification does not support in claim 11 “the logical channel group for which the separate BSR is reported” (i.e., both logical channel group and logical channel for which the separate BSR is reported). Furthermore, in view of claim 8 reciting in one embodiment “the transmission resource” comprises a logical channel group and thus there is the logical channel group for which the separate BSR is reported, the specification does not support in claim 11 “the logical channel for which the separate BSR is reported” (i.e., both logical channel group and logical channel for which the separate BSR is reported).
Applicant’s arguments, see section titled “Prior Art Rejections”, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1 and 8 and any of their dependent claims has been withdrawn. It is noted that claim 16 is of different scope from claims 1 and 8 and thus for the reasons set forth below, claim 16 is rejected.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “determining” in line 15 to “the determining” and “network” in line 16 to “network device”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “a first” in line 2 to “the first” and “a second” in line 3 to “the second” and “one or” in line 4 to “the one or” and “an uplink” in line 4 to “the uplink” and “into data amount sub-ranges using one” in line 6 to “into the data amount sub-ranges using the one”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “determining” in line 1 to “the determining”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  it is suggested to change “the logical channel or the logical channel group” in line 10 to “the transmission resource”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “determining” in line 21 to “the determining” and “network” in line 22 to “network device”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  change “a first” in line 2 to “the first” and “a second” in line 3 to “the second” and “one or” in line 4 to “the one or” and “an uplink” in line 4 to “the uplink” and “into data amount sub-ranges using one” in line 6 to “into the data amount sub-ranges using the one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 3-4, 7, 11-12, 18-19 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, in view of claim 1 reciting “the transmission resource comprising a logical channel or a logical channel group” which in one embodiment would mean the transmission resource comprises a logical channel, the specification does not support “the logical channel group identifier identifying the transmission resource” comprising the logical channel. Additionally, in view of claim 1 reciting “the transmission resource comprising a logical channel or a logical channel group” which in one embodiment would mean the transmission resource comprises a logical channel group, the specification does not support “the logical channel identifier identifying the transmission resource” comprising the logical channel group. Lastly, in view of claim 1 reciting “the transmission resource comprising a logical channel or a logical channel group” which in one embodiment would mean the transmission resource comprises a logical channel group, the specification does not support “a separate BSR identifier indicating that the MAC PDU comprises the separate BSR, the separate BSR identifier identifying the transmission resource” where the transmission resource is the logical channel group. The closest the Examiner found is ¶ 82 of the published specification which recite “a logical channel identifier (logical channel id, LCID) used to identify a logical channel. It may be determined, by using the LCID included in the MAC subheader, that the MAC PDU is a BSR message”. This paragraph shows that there is a MAC PDU comprising a separate BSR identifier indicating that the MAC PDU comprises the separate BSR, the separate BSR identifier identifying the logical channel. Claim 18 recite similar limitations of claim 3 and is thus rejected under similar rationale.
Regarding claim 4, in view of claim 1 reciting “the uplink buffer data amount information indicating an uplink buffer data amount corresponding to an integer multiple of the buffer size value”, the specification does not support “the uplink buffer data amount is equivalent to a first integer multiple of a value represented by the one or more bits of the buffer size field or a second integer multiple of a basic data amount indicated by the network device”. It appears that the integer multiple is different from the first integer multiple and the second integer multiple and the value is different from the buffer size value. Claim 19 recite similar limitations of claim 4 and is thus rejected under similar rationale.
Regarding claim 7, Applicant amended this claim to recite “corresponding separate BSR reporting indication information”. Applicant does not provide support for this limitation within the specification nor has the Examiner found support for this limitation within the specification. The specification recites “no separate-BSR reporting indication information” in several parts of the specification. In the Examiner’s view, “corresponding separate BSR reporting indication information” in the context of claim 7 is different from “no separate-BSR reporting indication information”. Examiner will interpret “corresponding separate BSR reporting indication information” to be “a separate BSR reporting indication information” hereinafter for examination. Claim 22 recite similar limitations of claim 7 is thus rejected under similar corresponding separate BSR reporting indication information” will be interpreted similarly to claim 7 as discussed above.
Regarding claim 11, in view of claim 8 reciting “a transmission resource for which separate buffer-status-report (BSR) is to be reported, the transmission resource comprising a logical channel or a logical channel group” which in one embodiment “the transmission resource” comprises a logical channel and thus there is the logical channel for which the separate BSR is reported, the specification does not support “the logical channel group for which the separate BSR is reported” (i.e., both logical channel group and logical channel for which the separate BSR is reported). Furthermore, in view of claim 8 reciting “a transmission resource for which separate buffer-status-report (BSR) is to be reported, the transmission resource comprising a logical channel or a logical channel group” which in one embodiment “the transmission resource” comprises a logical channel group and thus there is the logical channel group for which the separate BSR is reported, the specification does not support “the logical channel for which the separate BSR is reported” (i.e., both logical channel group and logical channel for which the separate BSR is reported). Lastly, the specification does not support “identifying, using a separate BSR identifier indicating that the MAC PDU comprises the separate BSR, the separate BSR identifier identifying” “the logical channel group”. The closest the Examiner found is ¶ 82 of the published specification which recite “a logical channel identifier (logical channel id, LCID) used to identify a logical channel. It may be determined, by using the LCID included in the MAC subheader, that the MAC PDU is a BSR message”. This paragraph shows that there is identifying, using a separate BSR identifier indicating that a MAC PDU comprises the separate BSR, the logical channel for which the separate BSR is reported.
Regarding claim 12, in view of claim 8 reciting “an uplink buffer data amount corresponding to an integer multiple of the buffer size value (which is comprised in the separate BSR)”, the specification does not support “a value” “as the uplink buffer data amount” and “the uplink buffer data amount is a first integer multiple of the value indicated by the one or more bits of the buffer size field, or a second integer multiple of a basic data amount indicated by . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 12 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, in view of claim 1 reciting “the transmission resource comprising a logical channel or a logical channel group” which in one embodiment would mean the transmission resource comprises a logical channel, it is unclear how “the logical channel group identifier identifying”  “the transmission resource” comprising the logical channel (i.e., a logical channel group identifier identifying a logical channel). Additionally, in view of claim 1 reciting “the transmission resource comprising a logical channel or a logical channel group” which in one embodiment would mean the transmission resource comprises a logical channel group, it is 
Regarding claim 12, it is unclear how there is “using a value” “as the uplink buffer data amount” with later recitation of “the uplink buffer data amount is a first integer multiple of the value”. The claim recites that the value is the uplink buffer data amount but then also recites that the uplink buffer data amount is an integer multiple (e.g., 2) of the value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20160100397 to Wen et al (hereinafter Wen) and in view of US PGPub 20160029245 to Hong et al (hereinafter Hong) and in further view of US PG Pub 20190075583 to Park et al (hereinafter Park).

Regarding claim 16, Wen teaches a terminal device fig. 5, UE 10), comprising: 
a non-transitory memory storage comprising instructions; and a processor in communication with the non-transitory memory storage, wherein the processor executes the instructions to to (¶ 76-77): 
receive, from a network device, separate buffer-status-report (BSR) reporting indication information indicating a transmission resource for which a separate BSR is to be reported, 
determine, based on the separate BSR reporting indication information, the separate BSR (¶ 62, when a BSR trigger condition of at least one of the multiple eNBs to which the UE 10 is connected is satisfied, the BSR reporting module 102 of the UE 10 transmits, to the corresponding eNB, the buffer status report of the logical channel group to which its corresponding radio bearer belongs);
and report, for the transmission resource indicated in the separate BSR reporting indication information, the separate BSR device, wherein the separate BSR indicates uplink buffer data amount information of the terminal device for the transmission resource (¶ 62, when a BSR trigger condition of at least one of the multiple eNBs to which the UE 10 is connected is 
wherein the reporting the separate BSR causes the network device to determine, according to the separate BSR, an uplink buffer data amount information corresponding to the transmission resource, wherein determining the uplink buffer data amount information by the network comprises: determining an uplink buffer data amount range using one or more first bits of a first buffer size field in a Medium Access Control (MAC) control element (CE); determining, using one or more second bits of a second buffer size field in the MAC CE, data amount sub-ranges by dividing the uplink buffer data amount range indicated by the one or more first bits of the first buffer size field; and using the data amount sub-ranges as the uplink buffer data amount range of the terminal device for the transmission resource for which the separate BSR is reported (given non-patentable weight, see MPEP 2111.04(I)). 
Although Wen teaches the separate BSR and the transmission resource and suggests the separate BSR comprising an identifier of the separate BSR identifying the transmission resource (Wen ¶ 62, when a BSR trigger condition of at least one of the multiple eNBs to which the UE 10 is connected is satisfied, the BSR reporting module 102 of the UE 10 transmits, to the 
Hong in the same or similar field of endeavor teaches a BSR comprising an identifier of the BSR identifying a logical channel or a logical channel group (¶ 278, short BSR/truncated BSR format 900 is formed of a single logical channel group ID (LCG ID) field and a single corresponding buffer size field, as shown in FIG. 9. The LCG ID field may be a field for identifying a logical channel group of which buffer status is to be reported). By modifying Wen’s teachings of the separate BSR and the transmission resource with Hong’s teachings of a BSR comprising an identifier of the BSR identifying a logical channel or a logical channel group, the modification results in the separate BSR comprising an identifier of the separate BSR identifying the transmission resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen’s teachings with Hong’s above teachings. The motivation is resolving the desire of enabling a UE to distinguish a BSR (Hong ¶ 6). Known work in one field of endeavor (Hong prior art) may prompt variations of it for use in either the same field or a different one (Wen prior art) based on design incentives (resolving the desire of enabling a UE to distinguish a BSR) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the separate BSR and the uplink buffer data amount information (Wen abstract, The reporting mechanism provides…information about data amount that can be transmitted in UL buffer of a UE), the combination does not explicitly disclose the separate BSR comprising a buffer size value of the separate BSR, wherein the uplink buffer data 
Park in the same or similar field of endeavor teaches a BSR comprising a buffer size value of the BSR, uplink buffer data amount information, which is indicated by the BSR, indicating an uplink buffer data amount corresponding to an integer multiple of the buffer size value (figs. 16-17 and ¶ 185, 187, 189, 195-198). By modifying the combination’s teachings of the separate BSR and the uplink buffer data amount information with Park’s teachings of a BSR comprising a buffer size value of the BSR, uplink buffer data amount information, which is indicated by the BSR, indicating an uplink buffer data amount corresponding to an integer multiple of the buffer size value, the modification results in the separate BSR comprising a buffer size value of the separate BSR, wherein the uplink buffer data amount information indicates an uplink buffer data amount corresponding to an integer multiple of the buffer size value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Park’s above teachings. The motivation is providing enhanced capability or performance (Park ¶ 5). Known work in one field of endeavor (Park prior art) may prompt variations of it for use in either the same field or a different one (Wen prior art) based on design incentives (enhanced capability or performance) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 18, the combination teaches the terminal device according to claim 16, wherein the separate BSR further comprises: the MAC CE comprising a logical channel group identifier identifying the transmission resource; a MAC subheader comprising a logical channel 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hong’s teachings of a BSR comprising a MAC subheader comprising a logical channel identifier, the logical channel identifier identifying a logical channel. The motivation is resolving the desire of enabling a UE to distinguish a BSR (Hong ¶ 6).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Hong and Park and in further view of US PGPub 20120188956 to Dong and in further view of US PGPub 20110292873 to Guo.

Regarding claim 20, the combination teaches the terminal device according to claim 16.
Although the combination teaches the separate BSR and knowing a BSR being in a MAC BSR (Wen ¶ 52, UE 10 transmits the buffer status report of the logical channel group…to the macro eNB 20 through MAC PDU), the combination does not explicitly disclose the separate BSR further comprises the MAC CE comprising a first buffer size field and a second buffer size field; one or more first bits of the first buffer size field in the MAC CE indicate an uplink buffer 
Dong in the same or similar field of endeavor teaches a BSR comprises a BSR CE comprising a first buffer size field; one or more first bits of the first buffer size field in the MAC CE indicate an uplink buffer data amount range; and the uplink buffer data amount range is divided into data amount sub-ranges using one or more second bits of a second buffer size field in a BSR sub-header (¶ 57, there is a record that the numerical value range is 90 to 106 bytes and the BSR level is 5, the BSR level 5 in the record is used as the first level, and the numerical value range being 90 to 105 bytes in the record is divided into 4 numerical value ranges, being respectively 90 to 93 bytes, 94 to 97 bytes, 98 to 101 bytes, and 102 to 105 bytes; and each divided numerical value range is set with the second level, being respectively 0, 1, 2, and 3, so that the divided numerical value range being 90 to 93 bytes corresponds to a level combined by the first level 5 and the second level 0, the divided numerical value range being 94 to 97 bytes corresponds to a level combined by the first level 5 and the second level 1, the divided numerical value range being 98 to 101 bytes corresponds to a level combined by the first level 5 and the second level 2, and the divided numerical value range being 102 to 105 bytes corresponds to a level combined by the first level 5 and the second level 3; fig. 1 step 102, shows fill a BSR control element of a BSR message with the first level, and fill a BSR sub-header of the BSR message with the second level; ¶ 69, the reserved field of the BSR sub-header is filled with the second level, where the reserved field occupies 2 bits, so that each first level may correspond to 4 second levels at most, so each first level may correspond to 4 numerical value ranges at most; ¶ 97, The first buffer size field of the BSR control element is filled with the first level 5 corresponding to the first channel… where binary of 5 is 000101, and the acquired BSR control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Dong’s above teachings. The motivation is improving a utilization of an air interface resource (Dong ¶ 8). Known work in one field of endeavor (Dong prior art) may prompt variations of it for use in either the same field or a different one (Wen prior art) based on design incentives (improving a utilization of an air interface resource) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the MAC CE and one or more second bits of a second buffer size field in a MAC sub-header, the combination does not explicitly disclose the MAC CE comprising a second buffer size field and one or more second bits of the second buffer size field in the MAC CE.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Guo's above teachings. The motivation is preventing UL radio resources from being wasted (Guo ¶ 47). Known work in one field of endeavor (Guo prior art) may prompt variations of it for use in either the same field or a different one (Wen prior art) based on design incentives (preventing UL radio resources from being wasted) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Hong and Park and in view of US PGPub 20170019893 to Zhao et al (hereinafter Zhao).

Regarding claim 21, the combination teaches the terminal device according to claim 16.
Although the combination teaches the uplink buffer data amount information comprises a data amount to transmit data using the transmission resource (Wen ¶ 62, the buffer status report of the logical channel group to which its corresponding radio bearer belongs; abstract, The reporting mechanism provides…information about data amount that can be transmitted in UL buffer of a UE; ¶ 2, how much data need to be transmitted for each Logic Channel Group (LCG); ¶ 26, logical channel group to which a data radio bearer…belongs…the amount of data 
Zhao in the same or similar field of endeavor teaches uplink buffer data amount information comprises a data amount required to transmit a MAC PDU (¶ 6, the amount of uplink data required for the UE carried in the BSR; ¶ 45, the user equipment needs to compose the uplink data into the MAC PDU, and to deliver the MAC PDU to a protocol layer below the MAC layer for transmission). By modifying the combination’s teachings of the uplink buffer data amount information comprises a data amount to transmit data using the transmission resource with Zhao’s teachings of uplink buffer data amount information comprises a data amount required to transmit a MAC PDU, the modification results in the uplink buffer data amount information comprises a data amount required to transmit a MAC protocol data unit (PDU)using the transmission resource.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen’s teachings with Zhao’s above teachings. The motivation is improving efficiency of exchanging information between devices (Zhao ¶ 3) and solving the problem of lacking a triggering mechanism for D2D BSR (Zhao abstract). Known work in one field of endeavor (Zhao prior art) may prompt variations of it for use in either the same field or a different one (Wen prior art) based on design incentives (improving efficiency of exchanging information between devices and solving the problem of lacking a triggering mechanism for D2D BSR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Hong and Park and in view of US PGPub 20120099452 to Dai et al (hereinafter Dai).

Regarding claim 22, the combination teaches the terminal device according to claim 16.
Although Wen teaches the separate BSR for the transmission resource (Wen ¶ 61-62) and the terminal device and the network device, the combination does not explicitly disclose a first uplink buffer data amount range indicated in the separate BSR for the transmission resource. 
Dai in the same or similar field of endeavor teaches a first uplink buffer data amount range indicated in a BSR for a logical channel or a logical channel group (¶ 54, The information of the buffer data volume to be transmitted of the LCG(s)…in the BSR represents level information of an actual buffer data volume(s) to be transmitted of the LCG(s)…, and a corresponding relation between the level information and the actual buffer data volume(s) to be transmitted of the LCG(s)…may comprise: each level corresponds to a data volume range; data volume ranges corresponding to neighboring levels are continuous; ¶ 41, the terminal selects to send the BSR data units; abstract, one or more BSR data units are constructed based on information of buffer data volume to be transmitted…the BSR data unit(s) is/are transmitted on the selected uplink component carrier(s) to a network side). By modifying the combination’s teachings of the separate BSR for the transmission resource with Dai’s teachings of a first uplink buffer data amount range indicated in a BSR for a logical channel or a logical channel group, the modification results in a first uplink buffer data amount range indicated in the separate BSR for the transmission resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Dai’s above teachings. The 
Although the combination teaches a first uplink buffer data amount range indicated in the separate BSR for the transmission resource and the terminal and the network device, the combination does not explicitly disclose for a same uplink buffer data amount, a first uplink buffer data amount range indicated in the separate BSR for the transmission resource is less than or equal to a second uplink buffer data amount range indicated in a BSR reported by the terminal device for another transmission resource for which the network device has not sent corresponding separate BSR reporting indication information.
Dai in the same or similar field of endeavor teaches in another embodiment for a same uplink buffer data amount, an uplink buffer data amount range indicated in a BSR for a logical channel or a logical channel group is less than or equal to a second uplink buffer data amount range indicated in a BSR reported by a terminal device for a transmission resource for which a network device has not send corresponding separate BSR reporting indication information (¶ 150, Taking a level length of 8 bits…a corresponding relation between the level of a buffer data volume to be transmitted and an actual buffer data volume to be transmitted of an LCG is as shown in a table in FIG. 10; fig. 10 shows that for an actual data volume (BS) of, for example, 603 bytes, , the range of bytes is 603 < BS <= 706 and corresponds to level 28; ¶ 49, When a BSR data unit includes the buffer status information of all LCGs…of the terminal, the BSR data unit may include information of buffer data volumes to be transmitted of all LCGs…of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen’s teachings with Dai’s above teachings. The motivation is ensuring the rate of correctly sending a BSR and saving uplink radio resources (Dai ¶ 31).

Allowable Subject Matter
Claim(s) 1, 5-6, 8 and 10 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “the reporting the separate BSR causes the network device to determine, according to the separate BSR, an uplink buffer data amount information corresponding to the transmission resource, wherein determining the uplink buffer data amount information by the network comprises: determining an uplink buffer data amount range using one or more first bits of a first buffer size field in a Medium Access Control (MAC) control element (CE); determining, using one or more second bits of a second buffer size field in the MAC CE, data amount sub-ranges by dividing the uplink buffer data amount range indicated by the one or more first bits of the first buffer size field; and using the data amount sub-ranges as the uplink buffer data amount range of the terminal device for the transmission resource for which the separate BSR is reported” of claim 1 and “determining, by the network device based on the separate BSR, the uplink buffer data amount information corresponding to the transmission resource, the determining the uplink buffer data comprising: determining an uplink buffer data amount range using one or more first bits of a first buffer size field in a Medium Access Control (MAC) control element (CE); determining, using one or more second bits of a second buffer size field in the MAC CE, data amount sub-ranges by dividing the uplink buffer data amount range indicated by the one or more first bits of the first buffer size field; and using the data amount sub-ranges as the uplink buffer data amount range of the terminal device for the transmission resource for which the separate BSR is reported” of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476